DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US 2014/0323920 A1) (hereinafter – Chin) in view of Janssen (US 6785973 B1) (hereinafter – Janssen).

Regarding claim 2, Chin discloses A method of monitoring movement of a patient on a surgical table, the method comprising (Abstract and entire document):
measuring an angle of a longitudinal axis of the patient using the gyroscope (Para. [0038], “In an embodiment, the sensor 252 is further configured to detect a linear movement or an acceleration of the body structure 210 along the longitudinal axis 212.” And “For example, the accelerometer may include a one to a four axis accelerometer. In an embodiment, the sensor includes a gyroscope, such as a MEMS gyroscope, a ring laser gyroscope, or an optical fiber gyroscope.”); and
Chin fails to disclose utilizing a motion sensor assembly including an encoder, and 
a gyroscope disposed in mechanical cooperation with the encoder;
comparing the angle of the longitudinal axis of the patient with a preset longitudinal axis.
However, in the same field of endeavor, Janssen teaches utilizing a motion sensor assembly including an encoder (FIG. 1 and associated paragraphs, “sensor 14”), and 
a gyroscope disposed in mechanical cooperation with the encoder (FIG. 1 and associated paragraphs, “sensor 8”);
comparing the angle of the longitudinal axis of the patient with a preset longitudinal axis (Summary, “On the basis of the measured angle or angular displacement of the arm and the measured length or change in length of the cord or the wire, the contour of an object scanned by means of the measuring probe can be accurately determined by means of mathematic computations based on a polar coordinate system.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Chin to include a measurement as taught by Janssen in order to measure position and length accurately (Summary, “In an embodiment of the device according to the invention, in order to enable accurate determination of the angle or angular displacement of the cord caused by a change in position of the measuring probe, the second sensor is coupled to an elongate, rotatably supported arm, in the longitudinal direction of which the cord or the wire engages the arm.”).
Regarding claim 3, Chin and Janssen teach The method according to claim 2, Chin fails to disclose wherein the motion sensor assembly includes a cord extending between a housing of motion sensor assembly and the patient, and
further comprising determining whether the cord is extended beyond a predetermined length using a sensor.
However, in the same field of endeavor, Janssen teaches wherein the motion sensor assembly includes a cord extending between a housing of motion sensor assembly and the patient (FIG. 1 and associated paragraphs), and
further comprising determining whether the cord is extended beyond a predetermined length using a sensor (FIG. 1 and associated paragraphs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Chin to include a measurement as taught by Janssen in order to measure position and length accurately (Summary, “In an embodiment of the device according to the invention, in order to enable accurate determination of the angle or angular displacement of the cord caused by a change in position of the measuring probe, the second sensor is coupled to an elongate, rotatably supported arm, in the longitudinal direction of which the cord or the wire engages the arm.”).
Regarding claim 5, Chin and Janssen teach The method according to claim 3, Chin fails to disclose wherein determining the length of the cord extending between the housing and the patient is accomplished using the encoder.
However, in the same field of endeavor, Janssen teaches wherein determining the length of the cord extending between the housing and the patient is accomplished using the encoder (FIG. 1 and associated paragraphs, “sensor 14”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Chin to include a measurement as taught by Janssen in order to measure position and length accurately (Summary, “In an embodiment of the device according to the invention, in order to enable accurate determination of the angle or angular displacement of the cord caused by a change in position of the measuring probe, the second sensor is coupled to an elongate, rotatably supported arm, in the longitudinal direction of which the cord or the wire engages the arm.”).
Regarding claim 6, Chin and Janssen teach The method according to clam 5, Chin fails to disclose wherein the cord is engaged with a spool of the motion sensor assembly.
However, in the same field of endeavor, Janssen teaches wherein the cord is engaged with a spool of the motion sensor assembly (FIG. 1 and associated paragraphs, “wire 11” and “reel 13”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Chin to include a measurement as taught by Janssen in order to measure position and length accurately (Summary, “In an embodiment of the device according to the invention, in order to enable accurate determination of the angle or angular displacement of the cord caused by a change in position of the measuring probe, the second sensor is coupled to an elongate, rotatably supported arm, in the longitudinal direction of which the cord or the wire engages the arm.”).
Regarding claim 7, Chin and Janssen teach The method according to claim 6, Chin fails to disclose wherein the encoder is located on the spool.
However, in the same field of endeavor, Janssen teaches wherein the encoder is located on the spool (FIG. 1 and associated paragraphs, “sensor 14”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Chin to include a measurement as taught by Janssen in order to measure position and length accurately (Summary, “In an embodiment of the device according to the invention, in order to enable accurate determination of the angle or angular displacement of the cord caused by a change in position of the measuring probe, the second sensor is coupled to an elongate, rotatably supported arm, in the longitudinal direction of which the cord or the wire engages the arm.”).
Regarding claim 8, Chin and Janssen teach The method according to claim 7, Chin fails to disclose further comprising converting an angular position of the spool into data using the encoder, and processing the data into a distance travelled by the cord.
However, in the same field of endeavor, Janssen teaches further comprising converting an angular position of the spool into data using the encoder, and processing the data into a distance travelled by the cord (FIG. 1 and associated paragraphs, “sensor 14”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Chin to include a measurement as taught by Janssen in order to measure position and length accurately (Summary, “In an embodiment of the device according to the invention, in order to enable accurate determination of the angle or angular displacement of the cord caused by a change in position of the measuring probe, the second sensor is coupled to an elongate, rotatably supported arm, in the longitudinal direction of which the cord or the wire engages the arm.”).
Regarding claim 9, Chin and Janssen teach The method according to claim 2, Chin further discloses further comprising monitoring a position of the patient on the surgical table with respect to the motion sensor assembly (Para. [0038], “In an embodiment, the sensor 252 is further configured to detect a linear movement or an acceleration of the body structure 210 along the longitudinal axis 212.” And “For example, the accelerometer may include a one to a four axis accelerometer. In an embodiment, the sensor includes a gyroscope, such as a MEMS gyroscope, a ring laser gyroscope, or an optical fiber gyroscope.”).
Regarding claim 10, Chin and Janssen teach The method according to claim 2, Chin further discloses further comprising defining a tissue access point on the patient for a surgical instrument (Para. [0038], “In an embodiment, the sensor 252 is further configured to detect a linear movement or an acceleration of the body structure 210 along the longitudinal axis 212.” And “For example, the accelerometer may include a one to a four axis accelerometer. In an embodiment, the sensor includes a gyroscope, such as a MEMS gyroscope, a ring laser gyroscope, or an optical fiber gyroscope.”).
Regarding claim 11, Chin and Janssen teach The method according to claim 10, Chin further discloses further comprising monitoring a position of the patient on the surgical table with respect to the motion sensor assembly including resetting the tissue access point on the patient and defining a new tissue access point on the patient for the surgical instrument in response to movement of the patient (Para. [0038], “In an embodiment, the sensor 252 is further configured to detect a linear movement or an acceleration of the body structure 210 along the longitudinal axis 212.” And “For example, the accelerometer may include a one to a four axis accelerometer. In an embodiment, the sensor includes a gyroscope, such as a MEMS gyroscope, a ring laser gyroscope, or an optical fiber gyroscope.”).
Regarding claim 12, Chin and Janssen teach The method according to claim 2, Chin further discloses further comprising monitoring the position of the patient on the surgical table with respect to the motion sensor assembly including stopping a surgical procedure when the patient has moved beyond a predetermined limit (Para. [0038], “In an embodiment, the sensor 252 is further configured to detect a linear movement or an acceleration of the body structure 210 along the longitudinal axis 212.” And “For example, the accelerometer may include a one to a four axis accelerometer. In an embodiment, the sensor includes a gyroscope, such as a MEMS gyroscope, a ring laser gyroscope, or an optical fiber gyroscope.”).
Regarding claim 13, Chin and Janssen teach The method according to claim 2, Chin further discloses further comprising monitoring the position of the patient on the surgical table with respect to the motion sensor assembly including stopping a surgical procedure when the angle of the longitudinal axis of the patient is beyond the preset longitudinal axis (Para. [0038], “In an embodiment, the sensor 252 is further configured to detect a linear movement or an acceleration of the body structure 210 along the longitudinal axis 212.” And “For example, the accelerometer may include a one to a four axis accelerometer. In an embodiment, the sensor includes a gyroscope, such as a MEMS gyroscope, a ring laser gyroscope, or an optical fiber gyroscope.”).
Regarding claim 14, Chin discloses A method of determining movement of a patient on a surgical table, the method comprising (Abstract and entire document):
monitoring the position of the patient on the surgical table with respect to the motion sensor assembly (Para. [0038], “In an embodiment, the sensor 252 is further configured to detect a linear movement or an acceleration of the body structure 210 along the longitudinal axis 212.” And “For example, the accelerometer may include a one to a four axis accelerometer. In an embodiment, the sensor includes a gyroscope, such as a MEMS gyroscope, a ring laser gyroscope, or an optical fiber gyroscope.”).
Chin fails to disclose utilizing a motion sensor assembly including a housing and a gyroscope disposed in mechanical cooperation with the housing;
measuring an angle of a longitudinal axis of the patient relative to a preset longitudinal axis using the gyroscope; and
However, in the same field of endeavor, Janssen teaches utilizing a motion sensor assembly including a housing and a gyroscope disposed in mechanical cooperation with the housing (FIG. 1 and associated paragraphs, “sensor 14”);
measuring an angle of a longitudinal axis of the patient relative to a preset longitudinal axis using the gyroscope (FIG. 1 and associated paragraphs, “sensor 8”); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Chin to include a measurement as taught by Janssen in order to measure position and length accurately (Summary, “In an embodiment of the device according to the invention, in order to enable accurate determination of the angle or angular displacement of the cord caused by a change in position of the measuring probe, the second sensor is coupled to an elongate, rotatably supported arm, in the longitudinal direction of which the cord or the wire engages the arm.”).
Regarding claim 15, Chin and Janssen teach The method according to claim 14, Chin further discloses further comprising stopping a surgical procedure when the angle of the longitudinal axis of the patient is beyond the preset longitudinal axis (Para. [0038], “In an embodiment, the sensor 252 is further configured to detect a linear movement or an acceleration of the body structure 210 along the longitudinal axis 212.” And “For example, the accelerometer may include a one to a four axis accelerometer. In an embodiment, the sensor includes a gyroscope, such as a MEMS gyroscope, a ring laser gyroscope, or an optical fiber gyroscope.”).
Regarding claim 16, Chin and Janssen teach The method according to claim 14, Chin further discloses further comprising sending a signal when a sensor of the motion sensor assembly determines that the angle of the longitudinal axis of the patient is beyond the preset longitudinal axis (Para. [0038], “In an embodiment, the sensor 252 is further configured to detect a linear movement or an acceleration of the body structure 210 along the longitudinal axis 212.” And “For example, the accelerometer may include a one to a four axis accelerometer. In an embodiment, the sensor includes a gyroscope, such as a MEMS gyroscope, a ring laser gyroscope, or an optical fiber gyroscope.”).
Regarding claim 17, Chin and Janssen teach The method according to claim 14, Chin further discloses further comprising comparing the longitudinal axis of the patient to a predetermined incline angle of the surgical table (Para. [0038], “In an embodiment, the sensor 252 is further configured to detect a linear movement or an acceleration of the body structure 210 along the longitudinal axis 212.” And “For example, the accelerometer may include a one to a four axis accelerometer. In an embodiment, the sensor includes a gyroscope, such as a MEMS gyroscope, a ring laser gyroscope, or an optical fiber gyroscope.”).
Regarding claim 18, Chin and Janssen teach The method according to claim 14, Chin further discloses wherein monitoring the position of the patient on the surgical table includes monitoring an angular position of the patient on the surgical table (Para. [0038], “In an embodiment, the sensor 252 is further configured to detect a linear movement or an acceleration of the body structure 210 along the longitudinal axis 212.” And “For example, the accelerometer may include a one to a four axis accelerometer. In an embodiment, the sensor includes a gyroscope, such as a MEMS gyroscope, a ring laser gyroscope, or an optical fiber gyroscope.”).
Regarding claim 19, Chin and Janssen teach The method according to claim 14, Chin further discloses further comprising defining a tissue access point on the patient for a surgical instrument (Para. [0038], “In an embodiment, the sensor 252 is further configured to detect a linear movement or an acceleration of the body structure 210 along the longitudinal axis 212.” And “For example, the accelerometer may include a one to a four axis accelerometer. In an embodiment, the sensor includes a gyroscope, such as a MEMS gyroscope, a ring laser gyroscope, or an optical fiber gyroscope.”).
Regarding claim 20, Chin and Janssen teach The method according to claim 19, Chin further discloses further comprising resetting the tissue access point on the patient and defining a new tissue access point on the patient for the surgical instrument (Para. [0038], “In an embodiment, the sensor 252 is further configured to detect a linear movement or an acceleration of the body structure 210 along the longitudinal axis 212.” And “For example, the accelerometer may include a one to a four axis accelerometer. In an embodiment, the sensor includes a gyroscope, such as a MEMS gyroscope, a ring laser gyroscope, or an optical fiber gyroscope.”).
Regarding claim 21, Chin discloses A method of monitoring movement of a patient on a surgical table, the method comprising (Abstract and entire document):
measuring an angle of a longitudinal axis of the patient using the gyroscope (Para. [0038], “In an embodiment, the sensor 252 is further configured to detect a linear movement or an acceleration of the body structure 210 along the longitudinal axis 212.” And “For example, the accelerometer may include a one to a four axis accelerometer. In an embodiment, the sensor includes a gyroscope, such as a MEMS gyroscope, a ring laser gyroscope, or an optical fiber gyroscope.”); and
Chin fails to disclose utilizing a housing,
a gyroscope disposed in mechanical cooperation with the housing, and
a cord extending between the housing and the patient;
comparing the angle of the longitudinal axis of the patient with a preset longitudinal axis.
However, in the same field of endeavor, Janssen teaches utilizing a housing (FIG. 1 and associated paragraphs, “sensor 14”),
a gyroscope disposed in mechanical cooperation with the housing (FIG. 1 and associated paragraphs, “sensor 8”), and
a cord extending between the housing and the patient (FIG. 1 and associated paragraphs, “cord 11”);
comparing the angle of the longitudinal axis of the patient with a preset longitudinal axis (Summary, “On the basis of the measured angle or angular displacement of the arm and the measured length or change in length of the cord or the wire, the contour of an object scanned by means of the measuring probe can be accurately determined by means of mathematic computations based on a polar coordinate system.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Chin to include a measurement as taught by Janssen in order to measure position and length accurately (Summary, “In an embodiment of the device according to the invention, in order to enable accurate determination of the angle or angular displacement of the cord caused by a change in position of the measuring probe, the second sensor is coupled to an elongate, rotatably supported arm, in the longitudinal direction of which the cord or the wire engages the arm.”).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US 2014/0323920 A1) (hereinafter – Chin) in view of Janssen (US 6785973 B1) (hereinafter – Janssen) in further view of Seto et al. (US 6689074 B2) (hereinafter – Seto).

Regarding claim 4, Chin and Janssen teach The method according to claim 3, Chin fails to disclose further comprising sending a signal when the sensor determines the cord is extended beyond the predetermined length.
However, in the same field of endeavor, Seto teaches further comprising sending a signal when the sensor determines the cord is extended beyond the predetermined length (FIG. 9-11 and Col. 14 lines 14-27, “and an alarm device 92 for sounding an alarm in response to a signal output from the cord length determining section 90 when the length of the power cord 82 remaining in the cord reel 84 is short.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Chin to include a measurement as taught by Seto in order to provide an alarm or notification to a user (FIG. 9-11 and Col. 14 lines 14-27, “and an alarm device 92 for sounding an alarm in response to a signal output from the cord length determining section 90 when the length of the power cord 82 remaining in the cord reel 84 is short.”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791